Case: 18-13409   Date Filed: 07/05/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13409
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:18-cr-00119-JDW-JSS-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

EMILIANO AYON LOPEZ,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (July 5, 2019)

Before ED CARNES, Chief Judge, JILL PRYOR and ANDERSON, Circuit
Judges.

PER CURIAM:
              Case: 18-13409    Date Filed: 07/05/2019   Page: 2 of 2


      Mark O’Brien, appointed counsel for Emiliano Lopez in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Lopez’s conviction and sentence are AFFIRMED.




                                         2